UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-30951 SILVERGRAPH INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 67-0695367 (I.R.S. Employer Identification No.) 1875 Century Park East, Ste. 1460 Los Angeles, CA (Address of principal executive offices) 90067-0000 (Zip Code) (562) 693-3737 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o. Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes oNoo Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.The number of shares outstanding of the registrant’s common stock as of May 10, 2013 was 2,970,954, including a total of 1,703,586 shares issuable under contractual commitments. 1 SILVERGRAPH INTERNATIONAL, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 ITEM 1 Financial Statements 4 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 15 ITEM 4 Controls and Procedures 15 PART II – OTHER INFORMATION 16 ITEM 1 Legal Proceedings 16 ITEM 1A Risk Factors 16 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 16 ITEM 3 Defaults Upon Senior Securities 16 ITEM 4 Mine Safety Disclosures 16 ITEM 5 Other Information 17 ITEM 6 Exhibits 17 2 PART I – FINANCIAL INFORMATION This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”). These statements are based on management’s beliefs and assumptions, and on information currently available to management. Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider” or similar expressions are used. Forward-looking statements are not guarantees of future performance. They involve risks, uncertainties and assumptions. Our future results and shareholder values may differ materially from those expressed in these forward-looking statements. Readers are cautioned not to put undue reliance on any forward-looking statements. 3 ITEM 1 Financial Statements SILVERGRAPH INTERNATIONAL, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Total current liabilities Convertible promissory note and accrued interest Promissory note and accrued interest Total liabilities Commitments and contingencies Stockholders' Deficit Common Stock, $0.001 par value, 100,000,000 shares authorized: 1,267,368 shares issued and outstanding Additional paid-in capital Common shares issuable (1,703,586 shares) Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 4 SILVERGRAPH INTERNATIONAL, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended March 31,2013 Three Months Ended March31, 2012 (Unaudited) (Unaudited) Revenues $
